
	

115 SRES 67 ATS: Expressing support for health and wellness coaches and for the designation of February 13, 2017, through February 19, 2017, as “National Health and Wellness Coach Recognition Week”.
U.S. Senate
2017-02-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 67
		IN THE SENATE OF THE UNITED STATES
		
			February 17 (legislative day, February 16), 2017
			Mr. Heinrich submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing support for health and wellness coaches and for the designation of February 13, 2017,
			 through February 19, 2017, as National Health and Wellness Coach Recognition Week.
	
 Whereas February 13, 2017, through February 19, 2017, is recognized as National Health and Wellness Coach Recognition Week; Whereas the Centers for Disease Control and Prevention considers chronic diseases to be the public health challenge of the 21st century;
 Whereas decades of research have linked lifestyle factors, such as inactivity, poor diet, tobacco smoking, and sustained stress, with increased risk for major illnesses and death;
 Whereas the costs associated with treating many chronic diseases are high and often preventable; Whereas a health and wellness coach is a new type of healthcare worker who serves as a supportive mentor to motivate individuals to make positive health choices and move toward specific wellness goals;
 Whereas health and wellness coaches support clients in achieving good health— (1)based on the goals of each client; and
 (2)in a manner consistent with the treatment plan recommended by a healthcare provider for the client;
 Whereas health and wellness coaches assist clients in making healthy lifestyle changes by encouraging them—
 (1)to use insight; (2)to use personal strengths and resources;
 (3)to set goals; (4)to create action steps; and
 (5)to hold themselves accountable; Whereas health and wellness coaches play a vital role in improving individual wellness that complements, and does not replace, the work of healthcare professionals; and
 Whereas an increasing number of studies demonstrate the effectiveness of health and wellness coaches in—
 (1)improving individual health and wellness; and (2)reducing healthcare costs: Now, therefore, be it
			
	
 That the Senate— (1)supports the designation of the week of February 13, 2017, through February 19, 2017, as National Health and Wellness Coach Recognition Week; and
 (2)supports the efforts of the health and wellness coaches of the United States in their important work to improve the health and wellness of the people of United States.
			
